DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election without traverse of the combination of the HSPD1, UQCRB, MRPL15 and COX17 genes in the reply filed on 26 August 2022 is acknowledge. 
Applicant further elected the species of methods that assay for nucleic acids with traverse in the reply of 26 August 2022.  This traversal is on the ground(s) that the specification teaches that marker levels can be assayed with both nucleic acid and protein detection assays. The reply points to U.S. Application 2011/0268722, cited in the restriction requirement, as teaching that gene expression levels can be measured using protein or mRNA. It is stated that the gene expression levels are of sufficient similarity to satisfy PCT Rule 13.2. It is also stated that restriction is never proper unless the elected groups are patentably distinct. This is not found persuasive because while it was known in the prior art that gene expression per se can be assayed for by detecting mRNA levels or protein levels, the prior art and specification do not teach that the mRNA levels of the recited genes are indicative of the protein levels expressed by the recited genes and vice versa such that their levels can be used interchangeably to identify a breast cancer patient for anti-mitochondrial therapy. The finding that mRNA and protein levels do not necessarily correlate with one another was well-known in the prior art. For example, Tuttle et al (PLoS ONE. Jan 2014. 9: e87325) teaches that hPL / CSH mRNA overexpression was detected in breast cancer, but the mRNA was not translated into protein and no hPL / CSH protein was detectable in primary breast cancer or breast cancer cell lines  (p. 2, col. 1). It is stated that “This raises a cautionary note for previous studies that rely exclusively on gene expression without confirmation at protein levels” (p. 2, col. 1).  Tuttle also states that “Previous investigators may have been misled, as we were, by the presence of CSH mRNA in their samples, as well as the use of non-validated antibodies” (p. 6, col. 2). Similarly, the teachings of Chen et al (Molecular & Cellular Proteomics. 2002. 1: 304-313) reported that “it is not possible to predict overall protein expression levels based on average mRNA abundance in lung cancer samples” (p. 311, col. 2 to p. 312, col. 1). Even for those proteins which did show a correlation with mRNA levels, there was substantial variation between individual isoforms. See, e.g., p. 311 wherein it is stated that “The majority of the protein isoforms, however, did not correlated with mRNA levels, and thus their expression is regulated by other mechanisms.” See also, p. 309, col. 2 wherein it is stated that “In addition to differences in the relationship between mRNA levels and protein expression among isoforms, some genes with very comparable mRNA levels showed a 24-fold difference in their protein expression. Genes with comparable protein expression levels also showed up to a 28-fold variance in their mRNA levels.”  Vogel et al (Nature Review Genet. March 2012. 13(4): 227-232) teaches that “Current data demonstrate a substantial role for regulatory processes occurring after mRNA is made — that is, post-transcriptional, translational and protein degradation regulation — in controlling steady-state protein abundances” (see abstract). It is reported that, at steady state, mRNA abundance is not predictive of protein abundance about 60% of the time (p. 228).

Further, as set forth in the specification, the species of methods that detect nucleic acids require the use of oligonucleotides, such as nucleic acid primers or probes, require performing assays such as hybridization or amplification assays, and have the objective of detecting the level of DNA. In contrast, the species of methods that detect protein levels require the use of agents such as antibodies, require performing assays such as Western blotting or ELISA, and have the objective of detecting protein levels.
	The requirement is still deemed proper and is therefore made FINAL.
Claim Status
3. 	Claims 1-65 are pending.
	Claims 9, 12-39, and 46-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-8, 10, 11 and 40-45 read on the elected invention and have been examined herein to the extent that the claims read on the elected combination of the HSPD1, UQCRB, MRPL15 and COX17 mRNAs and the species of methods of detecting nucleic acids. The claims encompass the non-elected subject matter of the additionally recited mRNAs and combinations of mRNAs (i.e., claims 1-7, 10, 11 and 40-44) and methods of detecting proteins. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Information Disclosure Statement
4. The information disclosure statement filed 18 November 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein as “DeLuca et al,” “Lamb et al” (2014) and “Lamb et al” 2015 has not been considered.
	Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10, 11 and 40-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant' s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility” which discusses the Alice/Mayo two-part test for evaluating subject matter eligibility.
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of the mRNA markers of HSPD1, UQCRB, MRPL15 and COX17 and the prognosis of breast cancer metastasis and recurrence. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Claims 1-8, 10 and 11 require performing the step of “determining” the level of the mRNA markers. The claims do not require determining the level of the mRNA markers in the breast tumor sample obtained from the patient. Rather, the obtaining a breast tumor sample is extra-solution activity and there is no requirement that this sample is used to perform an assay to determine the level of the mitochondrial mRNA markers. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by reading information in a database or report to thereby ascertain the level of the mRNA markers in a sample obtained from a subject. Such “determining” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
Claims 1-8, 10 and 11 also require performing the step of “classifying” the patient as a patient for therapy with an anti-mitochondrial therapy based on the detection of an increase in the level of one of the mRNA markers. Neither the specification nor the claims set forth a limiting definition for "classifying" and the claims do not set forth how “classifying” is accomplished. Accordingly, the broadest reasonable interpretation of the assaying step is that this step may be accomplished by critical thinking processes. Such “classifying” thereby encompass an abstract idea.
The claims further require detecting an increase in the mRNA markers “relative to” a threshold level or a level of the mRNA markers that “exceeds a threshold level.” The claims necessarily require comparing the amount of the mRNA markers with a threshold level. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made between the amount of mRNA in a sample from a subject with a threshold level of mRNA. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. As broadly recited, the comparing step may also be accomplished by critical thinking processes. Thereby, the comparing / determination of an increase or elevated level of the mitochondrial mRNA marker relative to a threshold level is also considered to be an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). 
Regarding claims 1-8 and 10-11, the additionally recited step of obtaining a breast tumor sample from a patient is extra-solution activity since the sample is not further used in the method. To any extent that the claims are intended to recite assaying the breast tumor sample from a breast cancer patient to determine the mRNA levels of HSPD1, UQCRB, MRL15 and COX17, these steps are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Claims 1-8 and 10-11 further recite “if the patient is classified as a candidate for anti-mitochondrial therapy, administering at least one mitochondrial inhibitor.”  The administering step is conditional and need not occur in those instances in which an increase in the level of one of the mRNA markers is not detected and the breast cancer patient is not classified as a candidate for therapy with an anti-mitochondrial therapy.  Thus, the claims encompass the embodiment in which the classifying and administering steps do not occur. In these instances encompassed by the claims, the claims do not recite an additional step or element that practically applies the recited judicial exceptions.
Regarding claims 40-45, these claims also recite a conditional treatment step – i.e., “administering at least one mitochondrial inhibitor if a breast cancer sample level of at least one mitochondrial marker for breast cancer metastasis and recurrence exceeds a threshold level.” The claims do not require that a sample from the patient does have a level of the mRNA mitochondrial markers that exceed the threshold levels. Thus, the claims as broadly recited do not require that the administering step is performed. Accordingly, claims 40-45 do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s).

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. Even if the claims did require active, laboratory steps (which they currently do not require) in which mRNA levels are detected and quantified, methods of detecting and quantifying mRNAs were well-known, routine and conventional in the prior art.  This finding is evidenced by the teachings in the specification at para [0011] which states that methods of quantitative PCR and/or RT-PCR kits, microarrays, and Northern blots for detecting RNAs were known in the prior art.
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite detecting particular mRNAs, the claims do not require a particular nonconventional reagent, such as a probe or primer consisting of or comprising a specific nucleotide sequence. It was routine and conventional in the prior art to detect RNAs using probes and primers that hybridize to target sequences, and the naming of particular target RNAs is part of the judicial exception and does not add something ‘significantly more’ to the recited judicial exceptions. 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Improper Markush Grouping Rejection
6. Claims 1-7, 10, 11, and 40-44 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117. 
	The Markush groupings of the HSPD1, HSPA9, FXN, TRAP1,  VDAC2, AKAP1, IMMT, TOMM70A, TIMM44, TIMM13, TIMM17A, TIMM17A, TIMM17B, SLC25A38, SLC25A1, SLC25A5, SLC25A32, SOD2, CKMT2, CKMTI1A, MRPL15, MRPL18, MRPL46, MRPL24, MRPL13, MRPL48, MRPL3, MRPL23, MRPL4, MRPL17, MRPL42, MRPL44, MRPS12, MRPS11, MRPS28, MRPL42, MRPS22, and MRPS33, NDUFA8, NDUFA6, NDUFS1, NDUFS3, NDUFB6, NDUFV1, NDUFS6, NDUFAI, UQCRB, UQCR6, UQCR4, UQCRC2, COX17, COX5B, COX4I1, COX6A1, COX4NB, COX7A2, ATP5J, ATP5J2, ATPSC1, ATP5C1, ATPSC1, PPA1, ATPSO, ATPSE, and ATP5G3 mRNAs and combinations thereof are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 2117 states that “A Markush claim may be rejected under judicially approved "improper Markush grouping" principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved.” (see MPEP 2117IIA).
Herein, the recited alternative species do not share a single structural similarity, as each mRNA has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the mRNAs comprise nucleotides. The fact that the mRNAs comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with the prognosis for breast cancer metastasis and recurrence or need for treatment with a mitochondrial inhibitor. Accordingly, while the different genes are asserted to have the property of being correlated with the prognosis of breast cancer metastasis and recurrence or need for treatment with a mitochondrial inhibitor, they do not share a substantial structural similarity essential to this activity.
Further, the recited mRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the mRNAs behave in the same manner and can be substituted for one another with the same intended result achieved. Even though the mRNAs belong to particular functional groups, such as the class of mRNAs that encode for mitochondrial chaperones or the class of mRNAs that encode for mitochondrial carrier family proteins, there is no expectation from the knowledge in the prior art that the classes of mRNAs behave in the same manner and can be substituted for one another with the same intended result achieved – the result of identifying a breast cancer patient who is in need of / will be responsive to treatment with a mitochondrial inhibitor. There is no evidence of record to establish that it is clear from their very nature that the recited mRNAs or classes of mRNAs possess the common property of being correlated with the prognosis for breast cancer metastasis and recurrence or need for treatment with a mitochondrial inhibitor. 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  For example, the rejection may be obviated by amendment of claims 1 and 40 so that they are limited to methods that determine the level of each of HSPD1, UQCRB, MRPL15 and COX17.

	Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 11 and 40-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A. Claims 1-8, 10, and 11 are indefinite. The claims recite a step of obtaining a breast tumor sample obtained from a breast cancer patient and determining a level of  mitochondrial markers, but the claims do not require that the level of the mitochondrial markers are determined in the obtained breast tumor sample. The claims go on to recite that the patient is classified as a candidate for anti-mitochondrial therapy if the sample is determined to have an increased level of one of the mitochondrial markers. However, again the claims do not recite a step of using the sample to determine the level of the mitochondrial markers. Thereby, it is unclear as to how the classification step is accomplished and how it is determined that the sample comprises an increased level of one of the mitochondrial marker.  This rejection may be obviated by amendment of claim 1 to recite “determining in the breast tumor sample, a level of at least one mitochondrial marker.”
	B. Claims 40-45 are indefinite. The claims are drawn to a method for treating breast cancer with an anti-mitochondrial therapy. The claims recite a single step of administering at least one mitochondrial inhibitor if a breast cancer sample level of at least one mitochondrial marker…exceeds a threshold level. In view of the language “if” the claims include methods in which the level of at least one mitochondrial marker does not exceed a threshold level and the anti-mitochondrial therapy is not administered. In those instances in which the level of the mitochondrial marker does not exceed the threshold level and the anti-mitochondrial therapy is not administered, it is unclear as to how the claims accomplish the objective of treating breast cancer, as is required by the preamble of the claims.
C. Secondly, claims 40-45 are indefinite and vague because the claims recite administering at least one mitochondrial inhibitor but do not state to whom or to what the inhibitor is administered.
D. Thirdly, claims 40-45 are indefinite because it is unclear as to how it is ascertained that the sample has a level of the at least one mitochondrial marker that exceeds the threshold level. The claims do not set forth the criteria for distinguishing between samples that comprise the mitochondrial markers at a level above a threshold level and samples that do not comprise the mitochondrial markers at a level above the threshold level. While samples having a level of the mitochondrial markers that exceed a threshold level can be identified by assaying a sample of nucleic acids obtained from a breast cancer patient for the quantity of the mitochondrial mRNA markers, the claims do not require that the nucleic acid sample from a breast cancer patient is one that has been assayed for the level of the mitochondrial mRNA markers. In the absence of such a limitation, it is unclear as to how one would understand when a method meets the requirements of administering the mitochondrial inhibitor (to a breast cancer patient) when a sample (from the breast cancer patient) has a level of the mitochondrial mRNA markers that exceeds a threshold level. Therefore, one cannot determine the metes and bounds of the claimed subject matter. Note that MPEP 2173 states that “The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.” Further,  MPEP 2173.02 states that “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  
This rejection may be obviated by amendment of claim 40 to recite, e.g., “A method of treating a breast cancer patient with at least one mitochondrial inhibitor, the method comprising: administering at least one mitochondrial inhibitor to the breast cancer patient, wherein a breast tumor sample from the patient has previously been assayed to detect the level of mitochondrial mRNA markers having a prognostic value for breast cancer metastasis and recurrence and the sample was determined to comprise a level of at least one of the mitochondrial mRNA markers that exceeds a threshold level, and wherein the mitochondrial mRNA markers having a prognostic value for breast cancer metastasis and recurrence comprise SPD1, UQCRB, MRPL15 and COX17.”
E. Claims 1-8, 10, 11 and 40-45 are indefinite over the recitations of “anti-mitochondrial therapy” and “mitochondrial inhibitor.” While the specification provides examples of what may be encompassed by these phrases, the specification does not provide a limiting definition for these phrases and there is no art recognized definition for an “anti-mitochondrial therapy” and a “mitochondrial inhibitor” in the prior art. It is unclear as to whether such therapies and inhibitors include any agent or treatment that kills a cell, and thereby kills / destroys the mitochondria present in cells or if such therapies and inhibitors are intended to be limited to treatments that particularly target mitochondria in an unspecified manner. The metes and bounds of the claimed subject matter are not clear.
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Siegelin et al (U.S. 2011/0268722; cited in the IDS) discloses methods of treating cancer, including breast cancer comprising administering  to a subject at least one mitochondrial targeted chaperon inhibitor (which is considered to be a mitochondrial inhibitor) – see, e.g., para [0004-0006], [0036], [0075-0076] and [0304]). Siegelin (para [0089]) states that Hsp60/ HSPD1 “is highly expressed in tumor cells, as compared to normal cells, and targeting of Hsp60 causes mitochondrial dysfunction and apoptosis, whereas loss of Hsp60 in normal cells is well tolerated, and does not result in cell death. Siegelin (para [0310-0311] further teaches:

    PNG
    media_image1.png
    329
    610
    media_image1.png
    Greyscale

Siegelin (para [0036]) teaches that Hsp60/HspD1 may be substituted for Hsp90 in the methods disclosed therein.
B. Clarke et al (U.S. 2006/0019256) teaches methods for detecting tumor stem cells comprising assaying a tissue sample from a subject for at least one stem cell cancer marker, which marker is a mRNA expression level of at least one of the mRNAs listed in Tables 4-8 (para [0009]).  Tables 4-8 of Clark include the markers of HSPD1 and COX17 (Table 6 – which is listed as down regulated in unpassaged breast tumorigenic cells versus unpassaged breast non-tumorigenic cells); UQCRB and COX17 (Table 7B – down regulated in unpassaged breast tumorigenic cells versus normal hematopoietic stem cells); MRPL15 and COX17 (Table 5 up-regulated in unpassaged breast tumorigenic cells versus normal hematopoietic stem cells); and COX17 (Table 7C – up-regulated in passaged breast tumorigenic cells versus normal hematopoietic stem cells).  Clarke further teaches that the tumor sample may be from a breast cancer patient (e.g., para [0013] and [0050]).
C. Mack et al (U.S. 20040029114) teaches that COX17 mRNA levels are increased in breast cancer tissue as compared to normal breast tissue (see, e.g., Tables 4, 5, 7,  and 13).
D.  Baker et al (U.S. 2014/0296085) teaches methods of determining a poor prognosis of breast cancer comprising assaying for an increase in the level of UQCRB mRNA (e.g., para [0052], [0137] and Table 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634